                                   Case 21-12844-AJC                    Doc 35-1      Filed 04/09/21   Page 1 of 2
                                                                                                                                   4/09/21 8:36PM




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
  In re      Harry Beck Greenhouse                                                                     Case No.   21-12844-AJC
                                                                                 Debtor(s)             Chapter    11


                       DEBTOR'S NOTICE OF COMPLIANCE WITH REQUIREMENTS FOR AMENDING
                                            CREDITOR INFORMATION
This notice is being filed in accordance with Local Rules 1007-2(B), 1009-1(D), or 1019-1(B) upon the filing of an amendment to the
debtor’s lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify that:

[X]          The paper filed adds creditor(s) as reflected on the attached list (include name and address of each creditor being added). I
             have:
             1. remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
             2. provided the court with a supplemental matrix of only the added creditors on a CD or memory stick in electronic text
                 format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
             3. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1(F)]; and
             4. filed an amended schedule(s) and summary of schedules; and
             5. filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule 5010-1(B))

[ ]          The paper filed deletes a creditor(s) as reflected on the attached list (include name and address of each creditor being
             deleted). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
             (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          The paper filed corrects the name and/or address of a creditor(s) as reflected on the attached list. I have:
             1. provided notice to affected parties, including service of a copy of this notice and a copy of the §341 or post conversion
                 meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of service in compliance with the court [see Local
                 Rule 2002-1 (F)]; and
             2. filed an amended schedule(s) or other paper.

[ ]          The paper filed corrects schedule D or E/F amount(s) or classification(s). I have:
             1. remitted the required fee;
             2. provided notice to affected parties and filed a certificate of service in compliance with the court [see Local Rule 2002-1
                 (F)]; and
             3. filed an amended schedule(s) and summary of schedules.

[ ]          None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to affected
             parties. It  does    does not require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 “Declaration About an Individual Debtor’s Schedules” (signed
by both debtors) or Bankruptcy Form 202 , “Declaration Under Penalty of Perjury for Non-Individual Debtors” has been filed as
required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                   Case 21-12844-AJC                 Doc 35-1   Filed 04/09/21     Page 2 of 2
                                                                                                                       4/09/21 8:36PM




 Dated: April 9, 2021

 /s/ Robert P. Charbonneau, Esq.                                                /s/ Harry Beck Greenhouse
 Attorney for Debtor (or Debtor, if pro se)                                     Harry Beck Greenhouse
                                                                                Debtor

                                                                                55 Alhambra Plaza, Suite 800
 Robert P. Charbonneau, Esq. 968234                                             Miami, FL 33134
 Print Name & Florida Bar Number                                                Address

                                                                                305-722-2002
                                                                                rpc@agentislaw.com
                                                                                Phone Number


ADDITIONAL CREDITORS:

Chase Credit Card
PO BOX 15369
Wilmington, DE 19850

JP Morgan Chase Bank
PO BOX 15369
Wilmington, DE 19850

Greenhouse USV Joint Venture 2019
2305 North Commonwealth Avenue
Chicago, IL 60614




LF-4 (rev. 12/01/15)
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
